Title: To Thomas Jefferson from George Gilmer, 6 June 1793
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
6 June 1793 Pen Park

Your favor inclosing the paper with Madns. observations, I much thank you for, and had trespassed on you long since, but finding no incident worth observation laid it by till the present moment, when I can inform you of an incident that reflects an evidence of my still retaining some small degree of my former elasticity Lucy having on the 25th. Inst. blessed me with a fine girl and is now perfectly well, but what is this, to the great incidents that are now talked of, tis impossible Demourier should immitate Arnold. I feel as much incited by the events in the french struggle as I used to experience in our own hope they’l be victorious and make no doubt of their terminating all their business in the complete imancipation of human nature. Cousin Lucy begs her best compliments may be acceptable to you. Shall have my Porter in perfection by your arrival. Adieu

George Gilmer

